DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
2/3/2022. In Applicant’s amendment, claim 1 is canceled. Claims 2-21 are new.
Claims 2-21 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 102 and 103. IDS filed 11/2/2021 has been considered.
Response to Arguments
The preliminary amendment filed on 11/2/2021 was not entered because entry of the amendment would unduly interfere with the preparation of the Office action.  See 37 CFR 1.115(b)(2).  The examiner spent a significant amount of time on the preparation of an Office action before the preliminary amendment was received.  On the date of receipt of the amendment, the examiner had completed the Office Action and it was already processing to be mailed.
Furthermore, entry of the preliminary amendment would require significant additional time on the preparation of the Office action.  Specifically, entry of the preliminary amendment would require the examiner to extensively search additional art that was not previously searched and address the new issues raised in the new claims.
A responsive reply (under 37 CFR 1.111 or 37 CFR 1.113 as appropriate) to this Office action must be timely filed to avoid abandonment.  
If this is not a final Office action, applicant may wish to resubmit the amendment along with a responsive reply under 37 CFR 1.111 to ensure proper entry of the amendment.
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered and they are persuasive to overcome the rejection. In particular, the previous claim rejected under 35 USC 101 has been canceled and the new independent claims are not directed to an abstract idea. 
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Ramaswamy and Lof references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-7, 9-14, and 16-21 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Ramaswamy et al, US Patent No. 20130152117 A2, cite no. 11 from IDS filed 11/2/2021, hereinafter Ramaswamy. As per,
	
Claims 2, 9, 16
Ramaswamy teaches
An apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least:/
At least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least one processor to at least: /
A method comprising:
obtain, via a network, a hash table from a media provider server, the hash table including a set of hashed media identifiers mapped to a plaintext media identifier, the hashed media identifiers also mapped to respective different monitoring intervals in the hash table; (Ramaswamy fig. 3; fig. 5; [0051] “the example process 500 begins at block 504 at which the metering server interface 324 sends the hashed metering database for all households served by the VOD server 304 to the central facility 328 (and/or a neutral third-party site accessible by the central facility 328). The metering server interface 324 may be configured to send this hashed database at predetermined times, for example, at periodic (e.g., daily) intervals”; [0055] “the metering record hashing unit 600 operates on a cleartext (i.e., non-encrypted) version of a VOD server metering database (e.g., VOD server cleartext database 604) to produce a VOD server hashed database 608 in which personal subscriber data is replaced with unique subscriber hash IDs”)
obtain, via the network, reporting data from a service provider server different from the media provider server, the reporting data including a first one of the hashed media identifiers; (Ramaswamy [0051] “At some time or times after processing at block 504 completes, control proceeds to block 508 at which the central facility 328 gets one or more viewing records (such as the example viewing record 400 of FIG. 4) received from at least one metering home interface 320 (e.g., records generated and reported by a home unit, such as home unit 124, included in the metering home interface 320)”)
use the hash table to identify (i) the plaintext media identifier mapped to the first one of the hashed media identifiers included in the reporting data and (ii) a first one of the monitoring intervals mapped to the first one of the hashed media identifiers included in the reporting data; (Ramaswamy [0043] “The central facility 328 may combine the information received from both the metering server interface 324 and/or the metering home interface 320 to credit VOD programming and to generate corresponding usage and demographic reports. For example, the central facility 328 may use the STB ID for the STB 316 to match the data from metering home interface 320 to the corresponding data received from the metering server interface 324.”)
and output audience measurement data corresponding to the first one of the monitoring intervals, the audience measurement data based on the plaintext media identifier and the reporting data. (Ramaswamy fig. 5, step 536 “Generate VOD programming viewing reports”)
Claims 3, 10, 17
Ramaswamy teaches
wherein the hash table includes a plurality of sets of hashed media identifiers, ones of the sets of hashed media identifiers mapped to respective, different plaintext media identifiers. (Ramaswamy fig. 6; [0058] “The hash generator 644 executes a cryptographic hashing function on the concatenated bit stream to generate a unique hash ID corresponding to the subscriber information in the retrieved VOD metering record. The hash generator 644 then stores the hash ID in association with the corresponding cleartext VOD metering data (but without any subscriber identification information) in the VOD server hashed database 608”; [0034])
Claims 4, 11, 18
Ramaswamy teaches
wherein the reporting data includes timestamp data to indicate when media devices associated with the reporting data at least one of accessed or presented media corresponding to the first one of the hashed media identifiers, and the audience measurement data is based on the plaintext media identifier and the timestamp data. (Ramaswamy fig. 4; fig. 5; [0045] “The home unit ID 404 and/or the STB ID 408 may be used by the central facility 328 to cross-reference the reported viewing record 400 with the corresponding VOD server data provided by the metering server interface 324”)
Claims 5, 12, 19
Ramaswamy teaches
wherein a granularity of the audience measurement data is based on the timestamp data included in the reporting data. (Ramaswamy fig. 4; [0046] “Additionally or alternatively, the home unit 124 may include VOD data 416 in the example viewing record 400, with the VOD data 416 including an entry indicating that any member of the superset of VOD channels was selected (represented by "VOD" in FIG. 4) and the timestamp at which the measurement was taken”)
Claims 6, 13, 20
Ramaswamy teaches
wherein the reporting data includes an aggregation of demographic data associated with the media devices, and the processor circuitry is to combine the demographic data and the timestamp data to determine the audience measurement data, the audience measurement data to characterize an audience exposed to the media during the first one of the monitoring intervals. (Ramaswamy [0042] “The metering home interface 320 may be used to collect viewing data (e.g., TV ON/OFF data, tuning data, content codes, content signatures, etc.), audience demographics (e.g., via the people meter 164), etc”; [0043] “The central facility 328 may combine the information received from both the metering server interface 324 and/or the metering home interface 320 to credit VOD programming and to generate corresponding usage and demographic reports”)
Claims 7, 14, 21
Ramaswamy teaches
wherein the hashed media identifiers correspond to hashes of the plaintext media identifier concatenated with different numbers generated by a number generator. (Ramaswamy [0057] “A concatenator 640 processes the subscriber name, address and STB ID formatted by the name formatter 628, address formatter 632 and STB ID formatter 636, respectively, to create a single value (e.g., bit string) corresponding to the retrieved VOD metering record. For example, the concatenator 640 may append the formatted name, address and STB ID together to form a single, concatenated bit stream corresponding to a particular user”; [0068] “The metering record hashing unit 600 formats the subscriber address at block 910 into a form suitable for input to a cryptographic hashing function, for example, by transforming the subscriber address into a bit string based on the ASCII representation of the numbers”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Ramaswamy in view of
Lof et al, US Publication No. 20140310779  A1, hereinafter Lof. As per,

Claims 8, 15
Ramaswamy does not explicitly teach
wherein the number generator is a pseudo-random number generator.
Lof however in the analogous art of audience measurement teaches
wherein the number generator is a pseudo-random number generator. (Lof [0184] “the initialization vector may be an output from a random or pseudo-random string generator, and the key index may be an output from a random or pseudo-random number generator”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ramaswamy’s audience measurement to include using a pseudo-random number generator in view of Lof in an effort to allow for efficient and secure anonymous access to media content (see Lof ¶ [0010] & MPEP 2143G).
	





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110191328 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624